This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1073

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                 William James Chestnut,
                                        Appellant.

                                   Filed April 25, 2016
                                        Affirmed
                                     Stauber, Judge

                              Ramsey County District Court
                                 File No. 62CR143332

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Peter R. Marker, Assistant County Attorney,
St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sharon E. Jacks, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Stauber, Presiding Judge; Connolly, Judge; and Reilly,

Judge.
                        UNPUBLISHED OPINION

STAUBER, Judge

      On appeal from his conviction of second-degree unintentional murder, appellant

argues that his 225-month sentence must be reduced because he pleaded guilty in

exchange for a 144-month sentence. We affirm.

                                         FACTS

      Appellant William Chestnut was charged with one count of second-degree

intentional murder and one count of second-degree unintentional murder. Appellant

subsequently pleaded guilty to second-degree unintentional murder and the second-

degree intentional murder charge was dismissed. At sentencing, appellant complained

that the prosecutor “switched” the plea agreement. According to appellant, the

prosecutor told him that the plea agreement was for “18, do 12.”1 The district court

disagreed with appellant’s recollection that the agreement was for appellant to serve 12

years, and sentenced appellant to 225 months in prison. This appeal followed.

                                    DECISION

      Plea agreements represent bargained-for understandings between the state and

defendants, where each party foregoes rights and assumes risks in exchange for certainty

regarding the outcome of a criminal proceeding. State v. Meredyk, 754 N.W.2d 596, 603

(Minn. App. 2008). Contract-law principles are relevant to the interpretation of plea


1
 An executed sentence, for an offense committed after August 1993, consists of two
parts: a term of imprisonment that is generally equal to two-thirds of the executed
sentence, and a supervised release term generally equal to one-third of the executed
sentence. Minn. Stat. § 244.101, subd. 1 (2012).

                                            2
agreements. State v. Spaeth, 552 N.W.2d 187, 194 (Minn. 1996). The determination of

the terms of a plea agreement is a factual inquiry. State v. Rhodes, 675 N.W.2d 323, 326

(Minn. 2004). In order to determine whether the parties have honored a plea agreement,

this court first looks to what the parties “reasonably understood to be the terms of the

agreement.” State v. Brown, 606 N.W.2d 670, 674 (Minn. 2000) (quotation omitted).

Ambiguities in plea agreements are construed in favor of defendants. In re Ashman, 608

N.W.2d 853, 858 (Minn. 2000).

       Appellant argues that his consistent indications “throughout the proceedings that

he believed he was pleading guilty in exchange for a 12-year sentence” demonstrates, at

the very least, an ambiguity in the plea agreement. Thus, appellant argues that because

he “understood he was pleading guilty in exchange for a 12-year sentence,” his “sentence

[should] be reduced to that term.”

       We disagree. Throughout the course of the proceedings, appellant made only two

references to a 12-year sentence, with the second reference occurring at sentencing.

Appellant’s only other reference to a 12-year sentence occurred at a pretrial hearing on

January 15, 2015. But three days earlier, at a January 12, 2015 pretrial hearing, the

prosecutor read the state’s plea offer on the record:

              the offer is to plead guilty to Count II, Unintentional Second
              Degree Murder, to be sentenced at the middle of the box and
              to dismiss Count I at sentencing, which is the Intentional
              Second Degree Murder count. With respect to today’s
              proceedings . . . the state has filed a notice of intent to seek an
              enhanced sentence in the event of a conviction based on the
              very serious aggravating factors that appear in this case. And
              I would expect at sentencing to be asking for the high end of
              the box and applying a multiplier at the time.


                                              3
At the time the plea offer was read onto the record on January 12, the parties were

uncertain whether appellant had four or five criminal-history points. The plea agreement

was based on a criminal-history score of four, which under the sentencing guidelines

carried a presumptive “middle-of-the-box” sentence of 210 months. Appellant’s time

served under a 210-month sentence would have been approximately 12 years. See Minn.

Stat. § 244.101, subd. 1. Thus, appellant’s claimed ambiguity was based on his

misinterpretation of an accurate statement setting forth the plea offer.

       Moreover, the record reflects that the plea offer was confirmed at the January 15

pretrial hearing. At that hearing, the offer was accurately clarified to be “225 months in

custody” based on a “middle of the box” sentence stemming from appellant’s criminal-

history score. The plea offer was then further clarified at the January 20, 2015 hearing.

Throughout these proceedings, appellant had ample time to discuss the offer with

counsel, and the record reflects that both the district court and the prosecutor were careful

not to proceed with a guilty plea until appellant had sufficient time to discuss his options

with counsel.

       Finally, the record reflects that at appellant’s plea hearing advisory counsel stated

on the record that appellant would “plead guilty to Count II and . . . be sentenced in the

middle of the box.” Appellant then answered “[y]es” when asked if he understood that

“the only agreement we have is that you’ll plead guilty to Count II, which is

Unintentional Murder during the Commission of a Felony, and that you will be sentenced

to the middle of the box. Do you understand what that means?” Appellant also agreed

that he had “gone through the Minnesota Sentencing Guidelines Worksheet” with his


                                              4
attorney, and that he understood what his presumptive sentence would be. The district

court found that “the facts offered in support of your plea constitute sufficient evidence to

support a jury verdict of guilty and that the plea you are making this morning is

voluntary, it’s knowing, it’s after having a substantial opportunity to confer with”

counsel. When viewed in its entirety, the record reveals no ambiguity in the plea

agreement, but rather that throughout the proceedings, the state’s plea agreement was for

a “middle-of-the-box” guidelines sentence in exchange for appellant’s plea of guilty to

second-degree unintentional murder. Therefore, the record does not support appellant’s

claim that he is entitled to a 12-year sentence due to an ambiguity in the plea agreement.

       Affirmed.




                                             5